Citation Nr: 0509912	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  95-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

This matter has been before the Board on two prior occasions.  
Initially, by a September 2002 determination, the Board 
remanded the matter to the RO for the veteran to be scheduled 
for a Travel Board hearing.  The appellant testified at the 
requested hearing before the undersigned Acting Veterans Law 
Judge in December 2002.  A transcript of that hearing is 
associated with the claims file.  Thereafter, in August 2003, 
the matter was remanded once again for additional 
development.  The requested action having been accomplished, 
the RO has transferred the claims file to the Board.


FINDING OF FACT

The medical evidence of record indicates that the veteran 
does not currently have peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101(16), 1110, 1116, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations, which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the 
September 1997 rating decision, the October 1997 statement of 
the case, subsequent supplemental statements of the case, 
Board remands in September 2002 and August 2003, and letters 
from the RO dated in November 2001 and January 2004 informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
November 2001 and January 2004 letters, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

In this case, the September 1997 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the veteran regarding this issue in 
November 2001 and January 2004.  Because the VCAA notice in 
this case was not provided to the appellant prior to the RO 
decision from which he appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that the November 2001 and January 2004 
letters notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  See 
Pelegrini at 120, 121.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran has been afforded 
a VA examination during the course of this appeal and he 
testified at a hearing in December 2002 before the 
undersigned Acting Veterans Law Judge.  Moreover, all 
available pertinent records, in service and VA, have been 
obtained.  Accordingly, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Any irregularities in the 
notice have been cured and are no more than non-prejudicial 
error.  No further action is necessary to assist the claimant 
with the claim. 



Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements, which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

The law and VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of herbicide exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other than 
chronic lymphocytic leukemia (CLL); abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27630 - 27641 (May 
20, 2003); See also Notice, 68 Fed. Reg. 59540 (October 16, 
2003); Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In this case, the veteran claims that, while in Vietnam, he 
was exposed to herbicides and, as a result of this exposure, 
he has developed twitching in his arms and knees which has 
been diagnosed as peripheral neuropathy.  During his December 
2002 hearing before the undersigned, the veteran reported 
that his twitching has not been attributed to herbicide 
exposure by a physician.  

The veteran's service and post service medical records, to 
include VA outpatient treatment reports, are silent with 
respect to findings of peripheral neuropathy.  

Moreover, upon VA neurological examination in February 2004, 
the veteran's claims file, to include his service and post 
service medical records, as well as records from the Social 
Security Administration, were reviewed by the examiner in 
connection with the examination of the veteran.  The 
examination report includes the following impression:  

IMPRESSION: His examination reflects some stigmata 
of Parkinsonian.  As the diagnosis of an 
extrapyramidal disorder is outside the limitations 
of the Compensation and Pension examination, he is 
referred to the VA Neurology Clinic for further 
workup and diagnosis.  In this examiner's opinion, 
there is currently no stigmata of a generalized 
peripheral neuropathy, and it is thought that his 
current "nerve symptoms" or tremor in both upper 
extremities is unlikely to be service-connected.

Notes from the Neurology Clinic, dated in April 2004, show a 
detailed work-up and confirm findings of Parkinsonism.  

The Board's search of the file shows that there is no 
competent medical diagnosis of peripheral neuropathy.  The 
Board has considered the veteran's statements regarding the 
etiology of his twitching; however, this is not competent 
evidence to diagnose a disability.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R. 
§ 3.159(a)(1).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(2).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran is competent to report observable 
symptoms of twitching, he is not competent to diagnosis these 
symptoms as manifestations of peripheral neuropathy.  The 
diagnosis of peripheral neuropathy is beyond the range and 
scope of competent lay evidence contemplated by the 
applicable regulations, and it is not shown that the veteran 
possesses the requisite education, training, or experience to 
provide competent medical evidence.  

Upon consideration of the foregoing, the Board finds that, 
there is no competent medical evidence that the veteran 
actually has peripheral neuropathy.  On the contrary, there 
is competent medical opinion evidence that he does not have 
the claimed peripheral neuropathy.  As the preponderance of 
evidence establishes that there is no peripheral neuropathy, 
there is nothing to service connect.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).

In this case, the medical reports form a preponderance of 
competent evidence which establishes that the veteran's 
twitching or tremors are not manifestations of peripheral 
neuropathy and that he does not have peripheral neuropathy.  
Since he does not have the claimed disability, the claim must 
be denied.  

The Board has considered other bases for service connection 
besides the Agent Orange presumptions; however, there is no 
basis in the applicable law to grant service connection for a 
disability which the veteran does not have.  38 U.S.C.A. 
§ 1110.  

The preponderance of the evidence is against the claim for 
service connection and, because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102.




ORDER

Service connection for peripheral neuropathy, to include 
secondary to exposure to Agent Orange, is denied.



_______________________________________
CLIFFORD R. OLSON.
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


